IN THE SUPREME COURT OF PENNSYLVANIA




IN RE: APPOINTMENT TO                     : No. 651
                                          :
COMMITTEE ON RULES OF                     : SUPREME COURT RULES DOCKET
                                          :
EVIDENCE                                  :


                                     ORDER


PER CURIAM:



             AND NOW, this 31st day of October, 2014, John P. Krill, Jr., Esquire,

Dauphin County, is hereby appointed as a member of the Committee on Rules of

Evidence for a term expiring October 1, 2017.